The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “elevating a distal bottom end of said ramp being furthest from said support above a proximal bottom end of said ramp, said proximal bottom end being closest to said support” (claim 37) must be shown or the feature canceled from the claim. No new matter should be entered.
Applicant asserts that the drawing objection (which concerned now canceled claim 8) set forth in the previous Office action has been obviated by claim 8 “being essentially presented in a method form as a new dependent claim 37”. It is not clear how merely presenting the subject matter of former claim 8 in method terminology overcomes the drawing objection. The subject matter, regardless of whether written in apparatus or method terminology, is simply not shown. Note par. [0090] discloses that “a gage block (not shown) can be placed under … the distal bottom end” (emphasis added).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim 35 is objected to because of the following informalities:  
In line 2, --is-- should apparently be inserted after “portion”.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 36 and 40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 36, lines 2-3, the recitation “said first ramp section” (emphasis added) lacks antecedent basis.
In the last three lines of the claim 40, the recitations “said … stowed position” and “said … intermediate position” (of the ramp) lack antecedent basis. It is noted that applicant appears to have inadvertently omitted the last subparagraph of original claim 1 (i.e., “said ramp pivotable …”), where such antecedent basis is found, noting that 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vartanian (US 4,966,516, previously cited).
Vartanian shows a ramp assembly 10 comprising:
a support (includes at least elements 11, 18, 19, 25, 41, 42) comprising a first pivot 25 defining a vertical pivot axis (parallel to rod 41; Fig. 3) and a second pivot 19 defining a horizontal pivot axis (Figs. 1-2) during operation of said ramp assembly, said second pivot configured to pivot about said first pivot (i.e., when unlocked from base plate 18, the second pivot 19, along with plate 11, ramp 12 and tube 42, can pivot about the first pivot: see col. 3:24-43); and
a ramp 12 comprising:
a first ramp portion 13 coupled at one side thereof to said support, 
a second ramp portion 14, and
a hinge 30 connecting said second ramp portion to said first ramp portion, 
said second ramp section movable between a generally folded stowed position (Fig. 1 phantom; also note col. 3:65 to col. 4:2) being disposed in a surface-to-surface 
said ramp pivotable on said support, about said vertical and horizontal pivot axes, between a generally vertical folded stowed position (Fig. 1 phantom), an unfolded deployed position defining an inclined ramp surface (Fig. 2), and a generally vertical folded intermediate position (Fig. 1 solid).
Applicant argues that Vartanian does not disclose the newly recited limitation that the second pivot is configured to pivot about the first pivot, asserting that since the hinge 19 is attached with locking means 40, it does not pivot about the first pivot. However, as noted above, the hinge does pivot about the first pivot when it is unlocked form the locking means. Nothing in the claim language sets forth any particular limitations as to how, when or under what conditions the pivoting occurs.
Re claims 2 and 3, Vartanian further shows a latch assembly 20, 28 (col. 3:44 to col. 4:17; col. 5:3-10; col.7:17-36) selectively latching said ramp to said support in said generally vertical folded position and unlatching said ramp from said support, wherein said latch assembly comprises:
a latch pin 43 coupled to a side of said second ramp portion (Fig. 4);
an edge opening in said support (bar 28, which is attached to element 42 and thus is considered to be part of the support, has an opening therein), said edge opening sized and shaped to receive said latch pin (Figs. 3-4);
a rotary latch with a latch bar 28 mounted for a pivotal movement to selectively cage and uncage said latch pin within said edge opening; and

Re claim 7, Vartanian shows a mount 40 securable to a top end of said first pivot during use of said ramp assembly so as to offset said top end in a horizontal direction relative to a bottom end of said first pivot.
Applicant argues that mount 40 is at the bottom rather than top end of the first pivot. However, “a top end”, as broadly recited, is merely a nominal recitation, and does not necessarily mean the topmost end. Further, the relative term “top” is not defined in relation to any other feature of the invention, and thus this limitation is not seen as defining over the examiner’s interpretation. Further still, even if the term did define over this interpretation (or the claim was amended to clearly do so), Vartanian further discloses mount 62 at the topmost end of the first pivot, which can be used, with adjusting rods 44-45, to offset the top end in a horizontal direction relative to a bottom end of the first pivot (see Fig. 4 and col. 4:57-63).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vartanian in view of Whitmarsh (WO 99/10199, previously cited).

The examiner notes it is generally well-known in the art to provide sensors for sensing various positions of ramps and associated devices for safety purposes.
In particular, Whitmarsh discloses a vehicle-mounted ramp assembly with a controller in communication with various sensors, including at least a ramp stowed sensor 20, which allows or prevents operation of the ramp based on receipt of signals from the sensors indicating whether or not safe operating conditions have been met.
It therefore would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Vartanian by providing the ramp assembly with a plurality of sensors, including a sensor mounted on the support to output an electrical signal upon sensing a portion of said ramp when said first ramp portion and said second ramp portion were disposed in said surface-to-surface facing arrangement, and a sensor mounted on the support to output an electrical signal upon sensing that a portion of said ramp was in said generally vertical folded stowed position, as suggested by Whitmarsh, to ensure proper and safe operation of the ramp under various sensed conditions.

Claims 6 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Vartanian in view of Vartanian (US 5,542,811, previously cited).
Re claim 6, Vartanian does not show a wheel mounted, with an arm, for a rotation on said first ramp portion, said wheel extending outwardly from an end of the said first ramp portion to support a weight of said ramp during use thereof.
Vartanian ‘811 shows a wheel 116 mounted on arm 112 for a rotation on a  platform 32 (analogous to first ramp portion), said wheel extending outwardly from an end of the platform to support a weight of the platform during use thereof, as broadly claimed (at least to some extent).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Vartanian by providing a wheel mounted, with an arm, for a rotation on said first ramp portion, said wheel extending outwardly from an end of the said first ramp portion to support a weight of said ramp during use thereof, as suggested by Vartanian ‘811, to enhance an operator’s ease of use of the ramp assembly.
Re claim 36, Vartanian ‘811 also discloses a threshold 111 hingeably attached to an end of the platform (first ramp portion). It would have been obvious to have included this feature as well in the Vartanian apparatus to enhance the safety of a wheelchair-bound person being transported on the apparatus.

Claims 9, 31-33, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Vartanian in view of Budd et al (US 6,077,025).

Budd shows a pivoting safety barrier 32 for a wheelchair lift platform 26, the barrier hingeably attached to a barrier support 31 disposed at a distance from a support 14’ of the wheelchair lift platform, said distance sized to receive the lift platform therewithin, said barrier configured to be manually pivoted between a first position (Fig. 1 solid) where said barrier is disposed in a position generally perpendicular to the corresponding generally vertical folded stowed position of Vartanian’s ramp and a second position (Fig. 1 phantom) where said barrier is disposed coplanar to the corresponding generally vertical folded stowed position of Vartanian’s ramp.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Vartanian by providing a barrier hingeably attached to a barrier support disposed at a distance from said support, said distance sized to receive said ramp therewithin, said barrier configured to be manually pivoted between a first position where said barrier was disposed generally perpendicular to said ramp being in said generally vertical folded stowed position and a second position where said barrier was disposed coplanar to said ramp being in said generally vertical folded stowed position, as suggested by Budd, to enhance safe operation of the ramp.

mounting a personal mobility vehicle access apparatus 10 within said interior confines, said personal mobility vehicle access apparatus comprising a ramp 12 coupled to a support 11, 18, 19, 25, 41, 42, said ramp being disposed in a generally vertical folded stowed position (Fig. 1 phantom);
manually pivoting said ramp on said support, about a vertical axis, into an intermediate position within said opening (Fig. 1 solid); and
manually unfolding said ramp and manually pivoting said ramp on said support about a horizontal axis into an unfolded deployed position defining an inclined ramp surface between a ground and a deck floor surface of said vehicle (Fig. 2).
Vartanian does not disclose pivoting a barrier into a position where said barrier is disposed generally perpendicular to said ramp being in said generally vertical folded stowed position and where said barrier is being further disposed coplanar to a plane of said opening.
However, Budd teaches pivoting a barrier 32 and/or 32’ into a position (Fig. 1 solid) which corresponds to being generally perpendicular to the ramp of Vartanian being in said generally vertical folded stowed position and where said barrier is disposed coplanar to a plane of an opening D of a vehicle V.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the method of Vartanian by pivoting a barrier into a position where said barrier is disposed generally perpendicular to said ramp being in said 
Re claim 32, Vartanian’s method further comprises manually folding said ramp and manually pivoting said ramp on said support into said intermediate position, said ramp being disposed generally vertical in said intermediate position.
Re claim 33, the method further comprises manually pivoting said ramp on said support into said generally vertical folded stowed position.
Re claim 37, Vartanian shows in Fig. 4 that a distal bottom end of said ramp furthest from said support is elevated above a proximal bottom end of said ramp, where said proximal bottom end is closest to said support.
Re claim 38, Budd shows a spring-loaded pin 55, which is considered to be a latch assembly for latching the barrier to a vehicle structure, as broadly claimed. It would have been obvious to have included this feature in the modified process of Vartanian to further enhance safe operation of the ramp.

Claims 10-14 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 30, 39 and 41 are allowed.

Claim 40 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Applicant’s arguments with respect to claims 6, 9 and 31 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1 and 7 have been addressed above in par. 7 within the context of the rejection itself. No further comments are deemed necessary. All other arguments are either persuasive or have resulted in new grounds of rejection, as noted above.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs. The examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

3/16/22